DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As amended the claim has a period after “breasts” in line 2, followed by added claim language and ending with a second period.  Each claim must be in single-sentence format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Yau (US 6,109,921).  Trotta discloses in Figures 1 and 2 and in col. 11, line 21 to col. 12, line 22 a skin system for practice work comprising a base material 112, a support material 120 on top of the base material, and a skin 104 on top of the support material.  Trotta does not explicitly disclose that the skin is tattooable as recited.  However, this feature is known in the art, as disclosed for example by Yau (see e.g. col. 18, lines 7-67), and would have been obvious to one of ordinary skill in the art for the purpose of providing a device which is configured for use as a practice surface for tattoo artists.
With respect to claim 2, Trotta discloses in Figure 3 an embodiment where two models each simulating a breast are provided together, thus suggesting the claimed feature.  Further, the formation of two breasts on a base material is considered to be an obvious duplication of parts yielding no new or unexpected results under MPEP 2144.04(VI)(B).  With further respect to claims 2 and 9, while the prior art references do not specify a weight of their simulated base elements, the recited weight is considered to be an obvious variant on the teachings of the prior art, particularly given that Trotta discloses at col. 11, lines 50-52 that “the size and shape of the backing 112…may be varied”, and Yau discloses a device which is configured for use in practicing by tattoo artists.  See also MPEP 2144.04(IV)(A), which notes that a change in size or dimensions does not impart patentability where there is no change in the performance of the device.  With respect to claim 3, Trotta teaches that the support material 120 is formed to have similar physical characteristics to breast tissue.  See e.g. col. 9, lines 5-12.  With respect to claim 4, Yau discloses that its skin elements 14A-D are removable from its supporting base structure 12.  With respect to claim 5, Trotta discloses at col. 12, lines 40-52 that its skin layer is selectively dyeable to resemble various ethnic groups as desired.  With respect to claim 8, the device of Trotta is shaped and configured for providing practice with anomalies simulating the breast.  Also, applicant is advised that the claim language is directed to an intended use or purpose of the device rather than further limiting the structure of the invention.  Under MPEP 2114, such language will not overcome the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 8 and 9 have been considered but are moot in light of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715

August 15, 2022